UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                         No. 18-6151


LEONARD CARTER, JR.,

                    Plaintiff - Appellant,

             v.

TRACY S. RAY, Warden; A. MACK BAILEY, Assistant Warden; TERESA L.
BRICKHEAD, Operation Manager; REBECCA OWENS, Correctional
Institutional Recorded Counselor; GEARD PUGH, Unit Manager; W. ROLLINS,
Unit Manager; ROBYN P. WALLACE, EBP Manager; J. MILLES, Unit Manager;
B. T. PERKINS, Unit Manager; A. JAMES, Institutional Ombudsman/Grievance;
MS. MOE WILLIS, Assistant Warden; MS. K. MITCHELL, Operation Manager,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Henry E. Hudson, District Judge. (3:17-cv-00608-HEH-RCY)


Submitted: May 17, 2018                                           Decided: May 21, 2018


Before KING and AGEE, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Leonard Carter, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Leonard Carter, Jr., appeals the district court’s order dismissing his 42 U.S.C.

§ 1983 (2012) complaint for failure to prosecute. We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated by the district court.

Carter v. Ray, No. 3:17-cv-00608-HEH-RCY (E.D. Va., Jan. 23 & 24, 2018). We deny

Carter’s motion for default judgment and to proceed in forma pauperis and his motion for

a writ of execution and to proceed in forma pauperis. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.



                                                                            AFFIRMED




                                            2